DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of Group I, claims 1-9 in the reply filed on July 26, 2022 is acknowledged.  Claims 10-12 have been withdrawn.  Claims 1-9 are currently pending and under examination.

This Application claims priority to Indian Patent Application No. IN201921014261, filed April 9, 2019.


Claim Objections

Claim 1 is objected to because of the following informalities: “from bottom of the broth stripper column” in step (c) line 1, should instead read “from a bottom of the stripper column.”  
Further, “operated at temperature” in the fourth-to-last line of this claim should instead read “operated at a temperature.  
Additionally, “and” should be inserted on the third-to-last line of this claim, prior to the last “wherein” clause.  
Also, with regard to claims 1-3, the term “wt.%” is recited in claim 1, while “wt%” (no period) is recited in claims 2 and 3.  The same spelling should be utilized for the same term throughout the claims.
Claim 8 is objected to because of the following informalities: “is routed” on line 2 should be “are routed” as “vapor” has been amended to the plural “vapors.”  
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in relevant part “wherein the broth stripper column is operated at temperature ranging from 15 to 50°C for a residence time ranging from 1-10 minutes….”  This limitation is indefinite, because it is unclear what step is being referred to by this clause, as the broth stripper column is referred to in several of the recited steps.  For the purposes of examination, it is interpreted that the broth stripper column is operated during step (a) at the claimed temperature and time ranges.  
Claim 5 recites the limitations "the packed bed section" in line 2, and “the broth recycle” in line 2-3.  There is insufficient antecedent basis for these limitations in the claim.  No packed bed section or broth recycle are previously recited in claim 1, from which claim 5 depends.  It is noted that “a packed bed section” is recited in claim 4, and “a broth recycle” is recited in claim 3.
Claim 7 recites the limitation "the stripping steam for start up" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  No stripping stream for start up is previously recited.  
Additionally, the term “low pressure steam” in claim 7 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is noted that the specification indicates that low pressure steam may have a pressure of about 5 bar (Spec., p. 10, Line 29).  Inclusion of about 5 bar to define “low pressure” in the claim would overcome this rejection. 
Claims 2-4, 6, 8, and 9 are included in this rejection, as these claims depend from above rejected claims, and fail to remedy the noted deficiencies.  

Conclusion

Claims 1-9 are rejected, but appear to be free of the art.

Art of Record:
Brown et al., IDS; US 2018/0290073; Published 2018 (process for recovering ethanol using a distillation stripping column with the over-head vapors compressed, including by a turbofan, a distillation rectifying column, a dehydration means, a reboiler, a trim condenser, a heat recovery circuit, and a heat exchanger).
  
Datta et al., US 2009/0215139; Published 2009 (process of producing ethanol via fermentation and separation using a vacuum stripping column, compression of overhead vapor stream, heat exchange, and use of a pervaporation membrane).

Frank et al., US 2010/0099155; Published 2010 (process for removal and purification of butanol from fermentation using a fermenter, a vacuum side stripper unit, a pressure-swing adsorption unit, a dual-function column, a distillation column, and a means for separation of butanol and water).

Moll et al.; IDS, WO 2011/103277; Published 2011 (process for concentration of ethanol from a feed solution using a counter-current vapor-liquid contactor, condenser, evaporator, compressor, heat exchanger, and stripper).  

Standiford, US 4,428,799, Published 1984 (process for concentration of alcohol from fermented beer using an evaporator, including a falling film evaporator, a condensate stripper, and a rectifier).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653